Mr. Justice Dean,
dissenting:
In my opinion this judgment is wrong; it is not vindicated by reason or authority. The evidence of plaintiff tended to establish the fact, that Snyder, under whose supervision this part of the work was being done, was there as the representative of and in place of his employers, these defendants. On this evidence, under all the authorities, he was a vice principal and his employers are answerable for his negligence.
Assume that there was some conflict in the evidence, still the question was one of fact to be determined by the jury. If the evidence of plaintiff be believed, and the jury in this case did believe it, this man Snyder was neither fitted by temper nor discretion for such a responsible position; one where the lives and limbs of workmen depended on prudent management; by his gross mismanagement and recklessness the plaintiff was seriously injured. Why should not those who placed such a man in such a position, with all the unchecked powers of an employer be held responsible for his negligence ? He was no more a fellow-workman of plaintiff than the employers themselves. The tendency to exempt employers from just responsibility for the negligence of supervisors and bosses to whom they entrust such grave duties is in my opinion too pronounced, and will lead to consequences, which, if not now clearly foreseen, can, with very reasonable certainty, be conjectured. I dissent from the judgment.